FILED
                              NOT FOR PUBLICATION                            FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OMAR ARELLANO ZARATE,                             No. 13-73083

               Petitioner,                        Agency No. A077-160-480

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016 **


Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Omar Arellano Zarate, a native of Mexico, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the BIA’s factual findings, Silaya v. Mukasey, 524 F.3d 1066,

1070 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the BIA’s denial of Arellano Zarate’s CAT

claim because he failed to establish it is more likely than not that he would be

tortured. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011). In light of

our conclusion, we need not reach Arellano Zarate’s contention regarding

acquiescence.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-73083